Citation Nr: 0834936	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-08 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently have disabling bilateral 
hearing loss attributable to his period of active service, 
nor was hearing disability evident within a year of service 
discharge.  

3.  The veteran's tinnitus is not attributable to his period 
of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not caused or worsened by 
service, nor is it presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
because in this instance, service connection is being denied.  
As such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2005 notice was given prior to the 
appealed AOJ decision, dated in December 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  It is contended that he was exposed to 
significant noise while in service.  The RO has conceded the 
alleged in-service noise exposure and the Board is in accord 
with that finding.  Thus, the issues that remain are whether 
the veteran experiences a hearing disability as defined by 
regulation and whether tinnitus is linked to his in-service 
noise exposure.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Upon a May 1964 enlistment audiological examination, the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
-5
0
LEFT
0
0
5
0
5

There was no speech recognition test performed upon 
enlistment.  

The veteran's service medical records (SMRs) are devoid of 
any reference to or treatment for hearing loss, tinnitus or 
any ear problems.  

The veteran's August 1968 discharge audiological examination 
reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
5
LEFT
10
5
5
X
5

No speech recognition test was performed upon discharge.  

The evidence of record does not reflect any post-service 
medical treatment for hearing loss or tinnitus.  

In July 2005, the veteran underwent a VA audiological 
examination.  He complained of three years of bilateral 
hearing loss and over five years of tinnitus.  He was a radio 
operator and combat engineer while in service and was exposed 
to significant amounts of noise without hearing protection.  
The audiological examination revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
20
30
LEFT
20
20
25
25
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 in the left ear.  The veteran 
was found to have hearing within normal limits from 500Hz to 
3000Hz and mild to severe sensorineural hearing loss at 
4000Hz and above.  Speech recognition tests were noted to be 
good.  

In a December 2006 addendum to the July 2005 VA examination, 
the audiologist opined that the veteran's hearing loss and 
tinnitus were not related to his military service.  She noted 
that his hearing was normal upon service separation and there 
were no complaints of ear trouble, hearing trouble or 
tinnitus noted in his SMRs.  There is no clinical opinion to 
the contrary.  

The Board finds that the veteran is not currently diagnosed 
as having disabling bilateral hearing loss.  The veteran's 
most recent July 2005 audiological examination did not reveal 
a hearing loss disability as contemplated by 38 C.F.R. 
§ 3.385.  Additionally, there is no evidence that the veteran 
was diagnosed as having sensorineural hearing loss in 
service, or within a year of discharge from service.  Absent 
a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of bilateral hearing 
loss related to the veteran's service, service connection 
must be denied on a direct and presumptive basis.  

As for the veteran's claim of service connection for 
tinnitus, the record is devoid of any in-service complaints 
or treatment for tinnitus.  Further, there are no post-
service medical records evidencing treatment for tinnitus.  
The VA examiner indicated that the veteran's tinnitus was not 
related to his in-service noise exposure.  The Board 
appreciates the veteran's assertions that his in-service 
noise exposure caused his currently diagnosed tinnitus, and 
notes that the veteran is competent, as a layman, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent a competent medical opinion linking the 
veteran's current tinnitus to service, service connection 
must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


